Citation Nr: 0935499	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-17 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for PTSD.  

In April 2009 a Travel Board hearing was held by the 
undersigned Veterans Law Judge.  The transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A).  

Diagnoses of PTSD are contained in VA medical progress 
reports in August 2007 and April 2008.  The record indicates 
that the examiner who diagnosed the Veteran as having PTSD 
relied on the Veteran's reported history of various incidents 
in service which the RO has not yet had a chance to verify.  

The Veteran contends that his currently diagnosed PTSD is the 
result of multiple stressors he experienced in service.  

The Veteran testified that when he was stationed in Da Nang 
with an artillery outfit they went up north to Con Thien and 
were almost over run at night.  A December 2008 statement 
reported that the Veteran's unit was under attack between 
January 23 and July 19, 1969 while he was assigned to B 
Battery, Eighth Field Artillery in a fire-base approximately 
four kilometers from Da Nang; and that between March 11, 1967 
and February 13, 1968 while the Veteran was with the 14th 
Engineer Battalion and was subjected to attempted enemy 
infiltration as well as small arms and mortar attacks, and 
that in particular his company was awarded the Presidential 
Unit Citation while in support of the Second Battalion, 
Seventh Cavalry, during operations in Binh Thuan province.  

In a January 2007 telephone correspondence the Veteran 
indicated that he was stationed in Da Nang as part of a 
mobile unit and around August to September 1968 in the Pleiku 
area his unit was almost over ran. 

Further attempts must be made to verify the Veteran's 
stressors.  If it is determined that the Veteran did not 
engage in combat or he was not in a combat-like situation, 
credible supporting evidence from any source showing that his 
claimed in-service stressor actually occurred is required for 
him to prevail.  See Cohen v. Brown, 10 Vet. App. 128, 
(1997); Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Doran 
v. Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the Veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395.  Rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2007); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

Accordingly, the case is REMANDED for the following action:

1.   Provide appropriate notice to the 
Veteran pertaining to his claimed 
stressors.  In particular, explain that he 
may offer as evidence of his stressors 
statements of members who served with him, 
or of individuals, including family 
members and friends, whom he may have told 
about the circumstances of his service. 

2.  Request that the National Personnel 
Records Center (NPRC), and the US Joint 
Service Records Retention Center (JSRRC) 
and the service department verify the 
Veteran's claimed incidents.  Specifically 
ask for information on the Veteran's 
unit's assignments with the B Battery, 
Eighth Field Artillery between January and 
July 1969 while stationed near Da Nang; 
unit assignments between March 1967 and 
February 1968; and unit assignments 
between August and September 1968 while 
stationed near Da Nang. 

3. Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the events 
reported as stressors occurred.  
Specifically render a finding as to 
whether the record establishes the 
existence of the reported events.   

4.  Arrange for the Veteran to be examined 
by a psychiatrist, who has not previously 
examined him, to determine if any 
psychiatric disorder exists.  Specify for 
the examiner the stressor or stressors 
that have been determined to be 
established by the record.  

If the examiner concludes that the Veteran 
does not suffer from PTSD but, rather, 
suffers from another psychiatric disorder, 
the examiner must proffer an opinion as to 
whether any of the psychiatric disorders 
are related to the Veteran's military 
service or any incident therein.  

Regardless of the diagnoses produced, the 
examiner must discuss the diagnosis of 
PTSD given by the VA doctor in August 2007 
and April 2008. 

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The entire claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to the examination.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given. 

5. Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2007); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection for 
PTSD with application of all appropriate 
laws and regulations including Pentecost, 
and consideration of any additional 
information obtained as a result of this 
remand.  

If the decision remains adverse to the 
Veteran, furnish him with a SSOC and 
afford a reasonable period of time within 
which to respond.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the Veteran is placed 
on notice that pursuant to 38 C.F.R. § 3.655 (2007) failure 
to cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




